United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-10405
                        Conference Calendar



ALFREDO ALVAREZ,

                                    Plaintiff-Appellant,

versus

NFN ORTEGA, Detective, Forth Worth Police Department;
ROBERT RANGEL, Drug Enforcement Administration Agent;
TERRI MOORE, Assistant United States Attorney; NEIL
DURRANCE, Public Defender; KEVIN FITCHETT, Detective,
Fort Worth Police Department; PAUL GARTNER, C.D. Deputy
Chief; LIEUTENANT UNKNOWN,

                                    Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:04-CV-403-Y
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Alfredo Alvarez, federal prisoner # 30170-077, appeals the

dismissal of his Bivens** complaint and moves for appointment of

counsel.   The district court held in pertinent part that

Alvarez’s claims were barred by Heck v. Humphrey, 512 U.S. 477,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
        Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).
                            No. 05-10405
                                 -2-

486 (1994).   Alvarez has failed to brief this issue and therefore

has waived its review.    See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).

     Alvarez’s appeal is without arguable merit and is therefore

dismissed as frivolous.   See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.   His motion for appointment of

counsel is denied.   See Ulmer v. Chancellor, 691 F.2d 209, 212

(5th Cir. 1982).   The dismissal of his appeal as frivolous and

the district court’s dismissal of his complaint as frivolous and

for failure to state a claim constitute two strikes for the

purposes of 28 U.S.C. § 1915(g).     See Adepegba v. Hammons, 103
F.3d 383, 388 (5th Cir. 1996).   Alvarez is cautioned that if he

obtains three strikes, he will not be able to proceed in forma

pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.     See § 1915(g).

     APPEAL DISMISSED; APPOINTMENT OF COUNSEL DENIED; SANCTION
WARNING ISSUED.